United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60363
                         Summary Calendar



LEONARO VASO, also known as Leonard Vaso;
KELA VASO; KATERINA VASO,

                                    Petitioners,

versus

ALBERTO R. GONZALES,
U.S. ATTORNEY GENERAL,

                                    Respondent.


                       --------------------
               Petition for Review of Orders of the
                   Board of Immigration Appeals
                          No. A96 292 404
                          No. A96 292 405
                          No. A96 292 406
                       --------------------



Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Leonaro Vaso, Kela Vaso, and Katerina Vaso, natives and citi-

zens of Albania, petition for review of the decisions of the Board

of Immigration Appeals (“BIA”) affirming the decision of the im-

migration judge (“IJ”) denying their applications for asylum, with-

holding of removal, and relief under the Convention Against Torture

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60363
                                  -2-

(“CAT”).   They argue that the IJ erroneously determined that

Leonard Vaso’s asylum application was untimely, and they contend

that he was entitled to withholding of removal and relief under the

CAT because he has been persecuted in Albania on account of his

political opinion.

     Because the BIA relied on the IJ’s determination that the asy-

lum application was untimely, we lack jurisdiction to review the

denial of asylum.    Cf. Zhu v. Ashcroft, 382 F.3d 521, 528 (5th Cir.

2004)(in which the BIA did not indicate whether it was affirming

the timeliness decision, the merits decision, or both). The record

reveals that Leonard Vaso was subject to harassment that does not

rise to the level of persecution.   See Eduard v. Ashcroft, 379 F.3d
182, 188 (5th Cir. 2004).     The BIA’s determination affirming the

denial of withholding of removal and relief under the CAT is sup-

ported by substantial evidence, and the record does not compel a

contrary conclusion.    See Efe v. Ashcroft, 293 F.3d 899, 906 (5th

Cir. 2002); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     The petition for review is DENIED.